DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, filed 12/22/20, with respect to the drawing objections and 112(b) rejections have been fully considered and are persuasive. The drawing objections and 112(b) rejections of the Office Action of 8/28/20 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Teakell on 2/3/2021.
The claims of 12/22/20 have been amended as follows: 

IN THE CLAIMS 

1. (Currently Amended) A method of operating an electric safety valve, the method comprising: 

actuating the electric actuator; wherein the electric actuator is magnetically coupled to the closure member such that actuation of the electric actuator pivots the closure member to an open or closed position; wherein the magnetic coupling comprises an inner series of magnets and an outer series of magnets separated by the protective sleeve; wherein the inner series of magnets comprises at least one row of magnets distributed radially in the electric safety valve; and wherein the outer series of magnets comprises at least one row of magnets distributed radially in the electric safety valve; wherein the protective sleeve functions as a fluid barrier between the interior chamber and the flow passage and whereby the compensating subassembly pressure balances the interior chamber with the flow passage such that the protective sleeve does not function as a pressure barrier between the flow passage and the interior chamber; and 
;
further comprising allowing or causing to allow the at least one compression spring rod to expand in response to a loss of power to the electric actuator.

Claim 3 is cancelled.

4. (Currently Amended) The method of claim [[3]]1, wherein the expansion of the at least one compression spring rod induces the closure member to pivot to its closed position.

10. (Currently Amended) An electric safety valve comprising: 
an electric actuator positioned in an interior chamber of the electric safety valve; wherein the interior chamber further comprises a dielectric fluid and the interior chamber is pressure and temperature compensated with a flow passage extending axially through the electric safety valve; 
a compensating subassembly configured to perform the pressure and temperature compensating; 
a protective sleeve separating the interior chamber from the flow passage; 
at least one compression spring rod coupled to a closure member capable of restricting or preventing fluid flow through the flow passage; and 

wherein the at least one compression spring rod is parallel to the electric actuator and is disposed at the same longitudinal position as the electric actuator; wherein the at least one compression spring rod is a spring coiled around a rod[[.]];
wherein the at least one compression spring rod is configured to expand in response to a loss of power to the electric actuator. 

17. (Currently Amended) A production system for a wellbore, the system comprising: 
an electric safety valve comprising: an electric actuator positioned in an interior chamber of the electric safety valve; wherein the interior chamber further comprises a dielectric fluid and the interior chamber is pressure and temperature compensated with a flow passage extending axially through the electric safety valve; 
a compensating subassembly configured to perform the pressure and temperature compensating; 

at least one compression spring rod coupled to a closure member capable of restricting or preventing fluid flow through the flow passage; and
a magnetic coupling of the closure member to the electric actuator, wherein the magnetic coupling comprises an inner series of magnets and an outer series of magnets separated by the protective sleeve; wherein the inner series of magnets comprises at least one row of magnets distributed radially in the electric safety valve; and wherein the outer series of magnets comprises at least one row of magnets distributed radially in the electric safety valve; wherein the protective sleeve functions as a fluid barrier between the interior chamber and the flow passage and whereby the compensating subassembly pressure balances the interior chamber with the flow passage such that the protective sleeve does not function as a pressure barrier between the flow passage and the interior chamber; and 
wherein the at least one compression spring rod is parallel to the electric actuator and is disposed at the same longitudinal position as the electric actuator; wherein the at least one compression spring rod is a spring coiled around a rod;
wherein the at least one compression spring rod is configured to expand in response to a loss of power to the electric actuator;
production tubing; wherein the electric safety valve is coupled to the production tubing; and
a control system coupled to the electric safety valve. 

 at least one compression spring rod[[s]] [[are]]is expandable and the expansion of the at least one compression spring rod[[s]] induces the closure member to pivot to its closed position.

Claim 22 is cancelled. 

23. (currently amended) The production system of claim 17, wherein the at least one compression spring rod[[s]] [[are]]is expandable and the expansion of the at least one compression spring rod[[s]] induces the closure member to pivot to its closed position.

Claim 24 is cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Williamson (US 20130126154 A1), in view of Vick (US 20030155131 A1) teaches the majority of the claimed invention. Williamson, in view of Vick does not teach at least “the at least one compression spring rod is parallel to the electric actuator and is disposed at the same longitudinal position as the electric actuator; wherein the at least one compression spring rod is a spring coiled around a rod”. Williamson '149 (US 7597149 B2) teaches a spring rod with a spring coil around a rod (Fig 2A, spring rod 52 is wrapped around a rod 108 as seen in Fig 6) positioned at the same longitudinal position as an actuator (Fig 2A, 3B the spring rod 52 is at the same longitudinal position as actuator 42/50) coupled to a closure member to restrict or prevent fluid flow (Column 4, lines 18-23). Even if the base combination were further hypothetically modified to . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676